DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2014/0144686), in view of Takeuchi (US 2002/0185303), Ohshima (US 2013/0088841), and Sakai (US 2012/0085572).
Regarding claim 1, Shimizu, generally in figure 10, discloses a component carrier, comprising: a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see figure); a 
Shimizu does not disclose wherein the component has ratio of length to thickness of more than 10, and wherein the filler particles have an average particle size of less than 5 (µm).
Ohshima, figure 1, figure 13, discloses a component carrier with the component having a ratio of length to thickness of more than 10 (paragraph 0106).
Sakai (US 2012/0085572), figure 9, discloses a component carrier with the component having a ratio of length to thickness of more than 10 (paragraph 0082).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the modified carrier of Shimizu with the component has a ratio of length to thickness of more than 10, as taught by Ohshima and Sakai, in order to have desired form factor / size of the component, assembly.
Additionally, it has been held that a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
 µm (paragraph 0031, with a desired fluidity to have better filling the gap).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified carrier of Shimizu with the filler particles have an average particle size of less than 5 (µm), as taught by Takeuch, in order to facilitate better filling of the gap with the resin.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3, the modified carrier of Shimizu further discloses wherein a ratio between length of the component carrier and length of the component is less than 3.5 (not explicitly disclosed but obvious to have desired form factor / overall thickness / length, as well as, mechanical strength, in order to have the desired functionality. 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, it has been held that a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose,.
Claims 4-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified carrier of Shimizu (in combination with Suzuki), as applied to claims 1 and 2 above, and further in view of Shin (US 2014/0182889), Stahr (US 2017/0339783), Tominen (US 2018/0213634), and Yammamoto (US 2007/0045814).
Regarding claims 4-6, the modified carrier of Shimizu, as applied to claim 1 and 2 above, discloses filler comprising resin with silica particles (paragraph 0039).
Suzuki, as applied above, discloses resin with silica filler with various percentage (paragraph 0054, 0055, 0078, and 0084).
Shin discloses a carrier with a component and further discloses high molecular resin material with inorganic filler (paragraph 0059). Shin further discloses controlling coefficient of thermal expansion (paragraph 0059). Shin further discloses filler with a diameter less than 5 µm (paragraph 0020, 0064).
Stahr discloses a carrier with a component and further discloses a gap filled with a resin with hard filler comprising glass, quartz, aluminum hydroxide, and SiO2 (paragraph 0033). 
Tominen discloses a carrier with a component with a gap between the component was and the carrier wall of about 50 µm (paragraph 0089), and a resin filler with and reinforcing particle (paragraph 0015).
Yamamoto discloses a carrier with a component and further discloses a filler material, comprising polymer material (paragraph 0061).

Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, the modified carrier of Shimizu further discloses the filler particles have an average particle size of less than 30 µm, as taught above in order to have desired insulating and heat dissipating properties. 
Regarding claims 8 and 9, the modified carrier of Shimizu further discloses wherein a ratio between a size of the filler particles and the gap is less than 70%, (claim 8); wherein a volume percentage of filler particles in the filler medium and/or in the gap is from 30% to 95% (claim 9), as taught above, in order to have desired insulating properties and heat dissipating properties and mechanical strength.
Additionally, it has been held that where the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 11, the modified carrier of Shimizu further discloses electrically conductive connections, in particular electrically conductive connections to the component (obvious as shown in figure).
 Regarding claim 12, the modified carrier of Shimizu further discloses wherein the electrically conductive connections are surrounded by the filler particles (see figure). 
Regarding claim 13, the modified carrier of Shimizu further discloses wherein the component, in particular an electronic component, is mounted on and/or embedded in the at least one electrically insulating layer structure and/or at least one electrically conductive layer structure (see figure). 
Regarding claim 14, the modified carrier of Shimizu further discloses wherein the component is selected from a group consisting of an electronic component, an electrically non- conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an active electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a light emitting diode, a photocoupler, aUS Patent Application No.: 16/680,768 Attorney Docket No. 04017.0246U1 (A 4770 US) Page 4 of 8voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, a sensor, an actuator, a 
Regarding claim 15, the modified carrier of Shimizu further discloses wherein the electrically conductive layer structures comprise at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with a supra-conductive material (see the specifications of various arts above, in order to have desired conductivity). 
Regarding claim 16, the modified carrier of Shimizu further discloses wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide- triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, such as epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide (obvious from the teaching of various arts above, in order to have desired insulating properties).  
Regarding claim 17, the modified carrier of Shimizu further discloses wherein the component carrier is shaped as a plate; and/or wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate; and/or wherein the component carrier is configured as a laminate-type component 
Regarding claim 21, the modified carrier of Shimizu further discloses a component carrier, comprising: a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; a component embedded in the stack so that a gap of less than 100 µm remains between at least one sidewall of the component and a sidewall of an adjacent one of the layer structures, wherein a ratio between length of the component carrier and length of the component is less than 3; a filler medium comprising filler particles, wherein the filler medium at least partially fills the gap (obvious as applied to claim 1 and 3 above).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakatani (US 7,038,310), figure 1, disclosed component carrier with a component (101), and further discloses that average particle diameter of the organic filler in the range of 0.1 to 100 100 µm (column 3, line 48-55).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / March 10, 2021